Response to petition for rehearing by
Judge Settle:
The question is made by the petition for rehearing that W. H. Kinnaird, administrator of Lucile Weisiger, deceased, is not a party to this appeal. We find on page 30 of the record an order which dismissed; him as a party to the action, and this order was, of course, entered by the lower court before the appeal was taken. We were led to think him a party to the appeal, as his name appears as a party in the statement filed with the record naming the parties to the appeal. It is, however, not material to the decision of the appeal by this court that he should have been a party to the record. Appellants, upon the ground that Mary A. McDonald had illegally received and converted the proceeds of her infant daughter’s real estate to which they were entitled, no matter by whom paid to her, had the right to sue her alone to recover it, or to dismiss others whom they had sued with her, and seek á recovery against her alone. The judgment and opinion of this court can not *873of course, affect Kinnaird, as he was dismissed from the case in the court below
A careful examination of the petition for rehearing has failed to indicate to our minds any error in the conclusions expressed in the opinion herein, wherefore the opinion is modified to the extent of declaring that it does not apply to Kinnaird, and the petition for rehearing is overruled.